Citation Nr: 0607331	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  94-18 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of peptic ulcer disease, status post vagotomy 
and pyloroplasty.  


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

In a September 1968 rating decision, the RO denied 
entitlement to service connection for a peptic ulcer, and 
that decision became final.  The veteran subsequently sought 
to reopen his claim, and in a September 1992 decision, the 
Board reopened the veteran's claim and granted service 
connection for peptic ulcer disease.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision of the San Juan 
Department of Veterans Affairs (VA) Regional Office (RO), 
which effectuated the grant of service connection for peptic 
ulcer disease, and assigned a 20 percent evaluation, 
effective from March 19, 1986.  In that decision, the RO also 
granted a 100 percent evaluation for schizophrenia; and a 
total rating based on individual unemployability (TDIU).  The 
veteran subsequently appealed the April 1993 decision.  Since 
the maximum schedular rating for schizophrenia was assigned, 
as well as a TDIU, the only issue that remains in controversy 
is the veteran's increased rating claim for a 
gastrointestinal disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In February 2001, the Board remanded the case for further 
development, to include scheduling of a VA examination.  In 
April 2003, the Board prepared a development memorandum, and 
in September 2003, the Board remanded the case again for 
further development.  The case has since returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's service-connected postoperative residuals 
of peptic ulcer disease are manifested by epigastric burning 
and pain, reflux, dumping syndrome, diarrhea with alternating 
constipation, but with no evidence of weight loss.  There is 
no evidence of moderate dumping syndrome.

3.  There is no evidence of a moderately severe duodenal 
ulcer with impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  There is no current evidence of an active duodenal 
ulcer.

4.  The veteran has not submitted evidence tending to show 
that his service-connected gastrointestinal disability 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
residuals of peptic ulcer disease, status post vagotomy and 
pyloroplasty, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Codes 
7305, 7308, 7348 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in May 2002 and March 2004.  These letters essentially 
informed the veteran of the provisions of the VCAA.  More 
specifically, the letters notified the veteran that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to his appeal, but that he had to provide enough 
information so that VA could request the relevant records.  
The March 2004 letter discussed the RO's attempts already 
made to obtain relevant evidence with regard to this appeal.  
Finally, the May 2002 letter notified the veteran of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertinent to his claim.  Also, 
the RO's March 2004 VCAA letter contains a specific request 
that the veteran send any evidence or information pertinent 
to his claim.  The veteran has not alleged that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in April 1994, as well as supplemental statements of 
the case (SSOCs) in January 2000, November 2002, and August 
2005, in which the veteran and his representative were 
advised of all the pertinent laws and regulations regarding 
his increased rating claim.  Thus, the Board believes that 
appropriate notice has been given in this case.  
Additionally, the Board notes that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that the SOC and SSOCs issued by the RO clarified why 
this particular claim was being denied, and of the evidence 
that was lacking.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims folder reflects that the August 2005 SSOC 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the veteran of each element of the 
VCAA, the veteran was nonetheless properly notified of all 
the provisions of the VCAA by the August 2005 SSOC.  For 
these reasons, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial unfavorable AOJ decision that is the basis of this 
appeal was rendered prior to enactment of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records, VA 
treatment records from San Juan, and private medical evidence 
from Dr. Narvaez and C.T. Radiology Complex.  The RO afforded 
the veteran VA examinations in November 1998, and October 
2002.  The veteran has not indicated that he has any 
additional evidence to submit.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v.Principi, 16 Vet. App. 183 (2002).  


Increased Ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

Because this appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

During service, the veteran was seen for abdominal pain, 
without vomiting or diarrhea.  Separation examination was 
negative for any gastrointestinal disability.  Within one 
year post-service, the evidence of record was suggestive of 
peptic ulcer disease.  In approximately 1969/1970, the 
veteran underwent a vagotomy and pyloroplasty.  As discussed 
above, in an April 1993 rating decision, the RO granted 
service connection for post-operative residuals of peptic 
ulcer disease, effective March 19, 1986.  

The veteran's primarily residual gastrointestinal disability 
is a dumping syndrome, which requires him to wear pampers.  
Dumping syndrome is to be rated under Diagnostic Code 7308 
(see note following Diagnostic Code 7348).  Pursuant to 
Diagnostic Code 7308, a 20 percent evaluation is warranted 
for mild postgastrectomy syndrome with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  A 40 percent 
evaluation is warranted for postgastrectomy syndrome that is 
moderate; with less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals, 
but with diarrhea and weight loss.  A 60 percent evaluation 
is warranted for postgastrectomy syndrome that is severe, 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  

On review of the evidence of record, the Board finds that an 
evaluation in excess of 20 percent is not warranted.  While 
the reports of examination in May 1994, November 1998, and 
October 2002 show complaints of diarrhea, there is no 
evidence of weight loss.  In fact, the veteran has gained 
weight during the course of his appeal.  In 1993, his maximum 
weight was 145 pounds.  Between 1994 and 2004, the veteran's 
weight has been regarded as stable, ranging between 
approximately 190 pounds and 210 pounds.  Without evidence of 
weight loss, a higher evaluation under Diagnostic Code 7308 
is not warranted.  

The veteran reports severe diarrhea and hypoglycemic 
episodes, however, as noted by an October 2002 examiner, the 
veteran's good nutritional status and stable weight is 
inconsistent with his reported symptoms.  Review of the 
medical evidence of record subsequent to the October 2002 
examination reflects good nutritional status, a stable 
weight, with no evidence of anemia.  The veteran's hemoglobin 
levels have remained consistently normal since his 1969/1970 
surgery.

The veteran's service-connected gastrointestinal disability 
may also be evaluated under Diagnostic Code 7305, which 
contemplates duodenal ulcers.  Under such code, the next 
higher evaluation, 40 percent, requires evidence of a 
moderately severe duodenal ulcer, with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  When residuals of a 
severe duodenal ulcer cause pain (which is only partially 
relieved by standard ulcer therapy), periodic vomiting, 
recurrent hematemesis or melena, as well as manifestations of 
anemia and weight loss which produce definite impairment of 
health, a 60 percent evaluation is warranted.  38 C.F.R. Part 
4, § 4.114, Diagnostic Code 7305 (2005).  

On review, the Board finds that an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 7305.  As 
discussed above, there is no evidence of anemia or weight 
loss, and there is no documentation of any incapacitating 
episodes.  Upper GI series conducted in December 1998 and 
October 2002 showed no active ulcers.  Thus, a higher 
evaluation under Diagnostic Code 7305 is not warranted.

There is also no confirmed diagnosis of alkaline gastritis, 
or confirmed persisting diarrhea, therefore Diagnostic code 
7348 is not applicable.  38 C.F.R. § 4.114 (2005).  While the 
record reflects a diagnosis of diverticulosis, such 
disability has not been associated with service-connected 
residuals of peptic ulcer disease, status post surgery.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a higher rating.

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  However, at no 
time during the pendency of this appeal has the veteran's 
service-connected postoperative residuals of peptic ulcer 
disease, status post vagotomy and pyloroplasty, been more 
than 20 percent disabling.  As such, a staged rating is not 
warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, there is no objective evidence of marked 
interference with employment and the evidence of record does 
not indicate the veteran is frequently hospitalized for his 
service-connected post-operative residuals of peptic ulcer 
disease.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6- 96.

In sum, the veteran's gastrointestinal disability is 
primarily manifested by epigastric burning and pain, dumping 
syndrome, reflux, and diarrhea with alternating constipation.  
As the preponderance of the evidence is against the veteran's 
increased rating claim, the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


